Exhibit 10.8a

MAY 2012 AMENDMENT

TO THE

PSS WORLD MEDICAL, INC. SAVINGS PLAN

This May 2012 Amendment (the “Amendment”) to the PSS World Medical, Inc. Savings
Plan is made and entered into by PSS World Medical, Inc. (the “Company”), this
  18th   day of May 2012, and is effective as of July 1, 2012.

WITNESSETH:

WHEREAS, the Company has previously adopted the PSS World Medical, Inc. Savings
Plan (the “Plan”); and

WHEREAS, the Company is authorized and empowered to amend the Plan; and

WHEREAS, the Company desires to amend the Plan to include the name of an
additional employer recently acquired by the Company as an “Employer” within the
meaning of the Plan and to amend the Plan to credit Participants’ years of
service with such employer as Years of Service under the Plan.

NOW, THEREFORE, the Plan shall be amended as follows:

 

  1. Section 1.28 of the Plan shall be amended in its entirety to read as
follows:

“1.28 ‘Employer’ shall mean the Company, Gulf South Medical Supply, Inc., PSS
Service, Inc., World Med Shared Services, Inc., Physician Sales & Service, Inc.,
Physician Sales & Service Limited Partnership, Proclaim, Inc., PSS Holding,
Inc., Ancillary Management Solutions, Inc., Cascade Medical Supply, ThriftyMed,
Inc., ClaimOne, LLC, Dispensing Solutions, Inc., Linear Medical Solutions, LLC,
Southeast Medical Solutions RX, LLC (formerly Stat RX USA), LLC, BottomLine
Medical Solutions, LLC, Theratech, Inc., Standard Medical Supply, Inc., Keltman
Pharmaceutical, Inc., Federal Medical Supply, Inc., Blue Medical Supply, Inc.,
Xcel Supply, LLC, Professional Laboratory Systems, Inc., Rebel Distributors
Corporation, Infolabs, LLC, and any other subsidiary, related corporation, or
other entity that adopts this Plan with the consent of the Company.”

 

  2. Section 1.71 of the Plan shall be amended by the addition of two new
subparagraphs (p) and (q), which shall read in their entirety as follows:

“(p) For each Employee who was employed by Rebel Distributors Corporation on May
4, 2012, such Employee’s ‘Years of Service’ shall include, for



--------------------------------------------------------------------------------

all purposes of the Plan, service with Rebel Distributors Corporation and each
of its subsidiaries.

(q) For each Employee who was employed by Infolabs, LLC on May 17, 2012, such
Employee’s ‘Years of Service’ shall include, for all purposes of the Plan,
service with Infolabs, LLC and each of its subsidiaries.”

IN WITNESS WHEREOF, this Amendment has been executed and is effective as of the
date set forth hereinabove. All of the provisions of the Plan not specifically
mentioned in this Amendment shall be considered modified to the extent necessary
to be consistent with the changes made in this Amendment.

 

PSS WORLD MEDICAL, INC. By:   /s/ David D. Klarner Name:    David D. Klarner
Its:   Vice President and Treasurer